Title: From Louisa Catherine Johnson Adams to John Adams, 24 June 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 24 June 1820
				
				I was seriously concerned to hear of your illness and am still considerably uneasy of lest you should by any imprudence have a relapse and I entreat you will be particularly careful of the Night air—You must write me frequently even if it is only to say “I am well” as I shall be very anxious for some time I presume you are taking the Bark? what Phyissian attended you? was your complaint really the Ague? and fever?Your Aunt Frye has got a fine boy and you another Cousin she is very well the Baby only two days old.The weather is intensely hot you will therefore excuse the shortness of my Letter I will therefore only wish you well through your examination and assure you as usual of the sincere affection of your Mother
				
					L. C. Adams.
				
				
			